DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2021 has been entered.
 3.	Claims 1 and 6 are currently pending.

Claim Rejections - 35 USC § 103
4.	Claims 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moraru (RO 119924 B1 English translation) and Pak (US 4,772,467).
Moraru teaches a method for treating osteoporosis by administering a composition comprising 24% drone brood (drone larvae).  The reference teaches that the ingredients are powdered and encapsulated.  The reference teaches administering calcium to treat osteoporosis (see pages 3 and 4 of the translation) but does not specifically teach administering the calcium in combination with the drone brood or in a preparation such as calcium citrate.
Pak teaches a method for treating osteoporosis by administering calcium citrate (see abstract and claims).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that treat osteoporosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same 
	Based on the disclosure by these references that these substances are used in compositions to treat osteoporosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat osteoporosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach combining the ingredients in the percentages claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from 
The references do not teach that the compounds have all of the same effects as claimed by applicant in claim 1.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant's arguments filed January 24, 2021 have been fully considered but they are not persuasive. Applicant argues:
Applicants respond that attached to the present reply is a two-page document Prior art about Ginseng and Side Effects thereof including (1) an extract from Moraru in translation from Romanian and translated from Russian portions from (2) “Clinical aspects of sports medicine: a guide" edited by V, Margazin, S.-Petersburg,,Spetsl.it, 201.4, 462 pp., (3) “’Complete Encyclopedia of Medicinal Plants", by G.V. Lavrenova et a!., Moscow, ACT, Donetsk, Stalker, 2008, 416 pp., and (4) “Complete Reference Book of Medicinal Plants”, by P.A. Kyoseff, Moscow. EXMQ. 2004, 992 pp.

All four above sources teach that the use of ginseng spurs side effects, such as the presence of estrogenic effect, which are incompatible with the treating of androgen deficiency in women as working in opposition to drone brood. For that reason, Moraru cannot be used for treating AD in women.

In this context, adding Pak to Moraru would not create a composition able to treat AD.


However, the references provided by applicant are not considered to be persuasive of error in the basis of this rejection.  Each of the references does discuss side effects for ginseng such as anti-androgen and estrogenic effects.  However, each reference only states that these side effects are seen in long term administration.  There is no evidence to show that the .  

Double Patenting
5.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 in view of Pak (US 4,772,467) for the reasons set forth in the previous Office action.
6.	Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of copending Application No. 15/230,746 for the reasons set forth in the previous Office action.
7.	Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/796,734 (reference applications) in view of Pak (US 4,772,467) for the reasons set forth in the previous Office action.


8.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655